
	
		I
		112th CONGRESS
		2d Session
		H. R. 4215
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for pharmacy benefits manager standards under the Medicare prescription
		  drug program to further fair audits of and payments to
		  pharmacies.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Pharmacy Transparency and
			 Fair Auditing Act.
		2.Pharmacy benefits
			 manager standards under Medicare for fair audits and payments to
			 pharmaciesSection 1860D–12(b)
			 of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the
			 end the following new paragraphs:
			
				(7)Pharmacy
				benefits manager transparency and proper operations requirementsEach contract entered into with a PDP
				sponsor for the offering of a prescription drug plan under this part for a plan
				year beginning after 2013 shall provide that the PDP sponsor may not enter into
				a contract with any pharmacy benefits manager to manage the prescription drug
				coverage provided under such plan, or to control the costs of the prescription
				drug coverage under such plan, unless the pharmacy benefits manager satisfies
				the following requirements:
					(A)PBM audit
				requirementsThe following
				shall apply to each audit of a pharmacy conducted by or for the pharmacy
				benefits manager with respect to such prescription drug plan:
						(i)The period covered by the audit may not
				exceed 2 years from the date the claim involved was submitted to or adjusted by
				the pharmacy benefits manager.
						(ii)In the case the
				audit involves clinical or professional judgment, the audit shall be conducted
				by, or in consultation with, a pharmacist licensed in the State of the audit or
				the State board of pharmacy.
						(iii)The pharmacy benefits manager may not apply
				recordkeeping requirements on the pharmacy that are more stringent than such
				requirements applied under Federal law or the State law involved.
						(iv)The pharmacy benefits manager, or the
				entity conducting the audit for the pharmacy benefits manager, shall have in
				place a written appeals process that shall include procedures for appeals for
				preliminary reports and final reports related to such audit.
						(v)The pharmacy,
				practice site, or other entity may use the records of a hospital, physician, or
				other authorized practitioner to validate the pharmacy records and any legal
				prescription (one that complies with State Board of Pharmacy requirements) may
				be used to validate claims submitted by the pharmacy in connection with
				prescriptions, refills, or changes in prescriptions.
						(vi)The pharmacy
				benefits manager may not, pursuant to the audit, disallow or reduce payment
				with respect to a claim submitted by the pharmacy because of a clerical or
				recordkeeping error (such as a typographical error, scrivener’s error, or
				computer error) if there is an absence of intent to commit fraud.
						(vii)The pharmacy
				benefits manager or other entity conducting the audit may not use extrapolation
				or other statistical expansion techniques in calculating any recoupment or
				penalty pursuant to the audit.
						(viii)The pharmacy
				benefits manager shall disclose the amount of each payment recovered pursuant
				to the audit to the PDP sponsor with a copy to the pharmacy.
						(ix)Any payment recovered by the pharmacy
				benefit manager pursuant to the audit shall be returned to the PDP
				sponsor.
						(B)Disclosure
				requirementsIn the case of a
				pharmacy benefits manager that uses a maximum allowable cost list with respect
				to determining reimbursements to pharmacies for multiple source drugs (as
				defined in section 1927(k)), with respect to any contract between the pharmacy
				benefits manager and a pharmacy, with respect to the prescription drug plan
				offered by the PDP sponsor, the pharmacy benefits manager shall—
						(i)include in such
				contract the methodology and resources utilized for such maximum allowable cost
				list;
						(ii)update pricing
				information on such list at least weekly, starting on January 1 of each
				calendar year; and
						(iii)establish a
				process to provide prompt notification of such pricing information updates to
				the pharmacy.
						.
		
